DETAILED ACTION
Claim Status
	Applicant’s amendment filed December 20, 2021 has been entered. Claims 1-30, 32, and 39 are cancelled. Claims 31, 33-38 and 40-50 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
	Applicant’s amendment adding the incorporation-by-reference paragraph overcomes the previous objection. 

Double Patenting – maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 33-38 and 40-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,874,750 B2 in Aoyagi-Scharber et al. (WO 2014/085621 A1, published June 5, 2014, provided in an IDS).
Claims 1-19 of U.S. Patent No. 10,874,750 B2 are directed to gene therapy vectors to treat lysosomal diseases and describes gene therapy vectors encoding a polypeptide comprising a therapeutic protein, a vIGF2 comprising SEQ ID NO: 31, a linker, and a signal peptide selected from BiP or Gaussia signal peptide. 
The claims do not teach treating lysosomal diseases by administering the vector intrathecally. 
Aoyagi-Scharber et al. are directed to polypeptide comprising a therapeutic protein, a vIGF2, a linker, and a signal peptide to treat lysosomal diseases and describes using said polypeptides to treat lysosomal diseases by administering said polypeptides intrathecally (paragraphs [0030] and [0052]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the gene therapy vectors described in claims 1-19 of U.S. Patent No. 10,874,750 B2 and deliver them intrathecally as described by Aoyagi-Scharber et al. A person of ordinary skill in the art would have been motivated to do so in order to deliver the vector to the desired target site. Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. Applicant argues that the terminal disclaimer filed is sufficient to overcome the double patenting rejection of record.
However, in the terminal disclaimer review mailed on December 21, 2021, the terminal disclaimer filed is disapproved because the person who signed the terminal disclaimer does not have power of attorney on file to sign for Applicant. Applicant should resubmit the terminal disclaimer along with a power of attorney, or file a terminal disclaimer filed by Applicant. Accordingly, the rejection is maintained because the terminal disclaimer is disapproved.
It is noted that the examiner tried to contact Applicant by telephone to correct this issue was unable to reach Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANTONIO GALISTEO GONZALEZ/           Primary Examiner, Art Unit 1636